UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1227


UNITRIN AUTO AND HOME INSURANCE COMPANY,

                  Plaintiff - Appellee,

          v.

BONNIE SIARRIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:14-cv-00050-GCM)


Submitted:   August 27, 2015                 Decided:   September 9, 2015


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore B. Smyth, CRANFILL, SUMNER & HARTZOG, LLP, Raleigh,
North Carolina, for Appellant. Jeffrey B. Kuykendal, MCANGUS,
GOUDELOCK & COURIE, PLLC, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bonnie Siarris appeals the district court’s order granting

Unitrin Auto and Home Insurance Company’s motion for judgment on

the pleadings and denying Siarris’ motion for judgment on the

pleadings, which related to the parties’ claims for declaratory

judgment under an insurance policy.         We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.          Unitrin Auto & Home Ins.

Co. v. Siarris, No. 3:14-cv-00050-GCM (W.D.N.C. Feb. 3, 2015).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2